     Case 3:18-cv-00683-VLB Document 121-1 Filed 07/11/19 Page 1 of 13




                         UNITED STATES DISTRICT COURT

                            DISTRICT OF CONNECTICUT


NICOLE CHASE                                    :      NO.: 3:18-cv-00683 (VLB)
                                                :
v.                                              :
                                                :
NODINE’S SMOKEHOUSE, INC., CALVIN               :
NODINE, TOWN OF CANTON, JOHN                    :
COLANGELO, ADAM GOMPPER, MARK J.                :
PENNEY AND CHRISTOPHER ARCIERO                  :      JULY 11, 2019


                    MEMORANDUM OF LAW IN SUPPORT OF
                  MOTION TO PRECLUDE PLAINTIFF’S EXPERTS

      The undersigned defendants, TOWN OF CANTON, JOHN COLANGELO

and ADAM GOMPPER (“defendants”), respectfully file this Memorandum of Law

in support of their Motion to Preclude Plaintiff’s Experts1 in the above matter.


1 Plaintiff disclosed Debra Carroll, L.C.S.W., and Louise Fitzgerald, Ph.D., on
June 28, 2019. Based upon the plaintiff’s Rule 26(a)(2) disclosure as to each
expert, Dr. Fitzgerald will testify regarding her psychological evaluation of the
plaintiff and to her opinion that the plaintiff suffers from, inter alia, Posttraumatic
Stress Disorder and Major Depressive Disorder as a result of being sexually
assaulted by co-defendant, Calvin Nodine, and the “institutional betrayal” of the
defendant police officers. Debra Carroll is a social worker who treated the
plaintiff both prior to and after the subject incident. Carroll will testify, inter alia,
that the plaintiff suffers from post-traumatic distress caused by the sexual
assault by Calvin Nodine, and her treatment and false arrest by the Canton
Police Department.

Plaintiff disclosed police liability experts, retired Supervising Investigator, San
Diego County District Attorney’s Office, Catherine Garcia, and retired Sergeant,
     Case 3:18-cv-00683-VLB Document 121-1 Filed 07/11/19 Page 2 of 13




This Court should preclude testimony from any experts offered by the plaintiff

because she has not met her duty to disclose experts and produce

corresponding expert reports sufficiently early to permit all parties’ compliance

with the Court’s Amended Scheduling Order deadlines [Doc. 105] for completion

of expert discovery and the filing of any dispositive motions. The defendants

are severely prejudiced by the plaintiff’s late disclosure in retaining necessary

defense experts, deposing plaintiff’s experts, disclosing defense experts, and

filing summary judgment by the deadlines set by the Court, as more specifically

set forth below.

I.    FACTUAL BACKGROUND

      The plaintiff’s lawsuit directed toward the defendants stems from her

arrest pursuant to a warrant, on September 8, 2017, on the charge of Making a

False Statement in the Second Degree, in violation of Connecticut General

Statutes § 53a-57b. Following the Court’s granting of the defendants’ Motion to

Dismiss, in part, the plaintiff’s remaining claims directed toward said defendants

in her operative Complaint, dated June 19, 2019, are § 1983 claims against the


Austin Police Department, Elizabeth Donegan, on July 1, 2019. Based upon the
plaintiff’s Rule 26(a)(2) disclosure as to each expert, both will testify, inter alia,
that an experienced sexual assault investigator, following generally accepted
standards for the investigation of sexual assault cases would not have
submitted an arrest warrant against the plaintiff for the charge of making a false
statement.



                                          2
     Case 3:18-cv-00683-VLB Document 121-1 Filed 07/11/19 Page 3 of 13




individual defendants for false arrest, malicious prosecution, and denial of equal

protection, along with state law claims for false arrest, malicious prosecution,

and intentional infliction of emotional distress, and a claim for indemnification

directed toward the Town, pursuant to Connecticut General Statutes § 7-465.

      At the continued deposition of defendant, Adam Gompper, plaintiff’s

counsel, Lewis Chimes, mentioned retention of an expert, and defendants’

undersigned counsel requested that Attorney Chimes immediately disclose any

experts. At that time, there was no specific deadline for expert disclosure set

forth in the Scheduling Order but all discovery was required to be completed by

June 3, 2019. Plaintiff’s counsel again mentioned having retained an expert at a

discovery teleconference held on March 6, 2019, and plaintiff revealed in a text

message to her friend, Donna Carney, that she underwent “testing” with her

expert in Chicago, in January of 2019.

      Accordingly, on March 7, 2019, defendants’ undersigned counsel

requested in writing that the plaintiff immediately disclose all experts to the

defendants. (E-mail Chain, dated March 7, 2019 to March 8, 2019, attached as

Exhibit A.) Plaintiff’s counsel responded that the plaintiff would not disclose

experts until the deposition of defendant, John Colangelo, was completed and

the defendants “disclose the documents that [plaintiff] need[s] to depose




                                         3
       Case 3:18-cv-00683-VLB Document 121-1 Filed 07/11/19 Page 4 of 13




[Colangelo].”2 (Id.) Defendants’ undersigned counsel requested that plaintiff’s

counsel reconsider his position with a reference to case law supporting that it is

the plaintiff’s duty to produce expert reports sufficiently early to permit all

parties’ compliance with the Court’s deadline for completion of discovery

regardless of the status of other discovery in the case. (E-mail Chain, dated

March 7, 2019 to March 8, 2019, attached as Exhibit A.)

        Subsequently, defendants’ undersigned counsel agreed to a joint motion

for extension of the scheduling order deadlines, setting the deadline for

plaintiff’s expert disclosures to July 1, 2019, based upon plaintiff’s counsel,

Lewis Chimes’, representation that he was disclosing one expert and would

seek no further extensions of time to disclose plaintiff’s expert. On June 20,

2019, plaintiff filed a motion for extension of time [Doc. 117] seeking an

extension to July 8th to disclose experts, indicating plaintiff actually had three to

four experts to disclose. As a result of the prejudice to the defendants by such

a late disclosure of this many experts, defendants’ undersigned counsel

immediately objected to the motion for extension of time [Doc. 118] and the

Court sustained the objection and denied the plaintiff’s motion for failure to

show good cause by Order dated June 27, 2019 [Doc. 119].

        Within the objection, defendants’ undersigned counsel indicated to the

2   John Colangelo’s deposition was completed on May 7, 2019.



                                          4
     Case 3:18-cv-00683-VLB Document 121-1 Filed 07/11/19 Page 5 of 13




Court that consent to the current Scheduling Order deadlines agreed to by the

parties was withdrawn by the defendants because plaintiff’s counsel

misrepresented the number of experts that would be disclosed to obtain

opposing counsels’ consent to modification of the case deadlines with respect

to expert disclosure and the increase in the number of plaintiff’s experts

prejudices the defendants in meeting the modified case deadlines.

      Plaintiff’s counsel, Mary-Kate Smith, in response to the Court’s Order

denying the motion for extension of time to disclose experts, promptly disclosed

two damages expert witnesses and two liability expert witnesses, as set forth

above, on June 28, 2019 and July 1, 2019, respectively.

      Plaintiff’s police liability experts, Catherine Garcia and Elizabeth Donegan,

are located in Bonita, California, and Lago Vista, Texas, respectively. Dr.

Fitzgerald is located in Fort Lauderdale, Florida. As a courtesy to all counsel

and the expert witnesses, undersigned counsel requested available dates for the

depositions of each expert, providing desired dates for the depositions in July

and August. (E-mail Chain, dated July 3, 2019, attached as Exhibit B.) Plaintiff’s

counsel ultimately responded by providing one agreeable date in August for

each expert.3 (Id.) Although plaintiff’s counsel and defendants’ undersigned


3 In response to defense counsel’s assistant’s request for agreeable dates for
the expert depositions, plaintiff’s counsel’s assistant initially provided at least



                                          5
     Case 3:18-cv-00683-VLB Document 121-1 Filed 07/11/19 Page 6 of 13




counsel have a tentative agreement to schedule the deposition of Elizabeth

Donegan on August 7th and Catherine Garcia on August 23rd, counsel for co-

defendant Calvin Nodine and for co-defendant Nodine’s Smokehouse, Inc. have

not agreed to the dates. There is no agreed upon schedule as to the depositions

of plaintiff’s damages experts. Even if defendants’ undersigned counsel is able

to complete all of the depositions of plaintiff’s experts by the September 2nd

deadline, it is highly unlikely that she will be able to meet the deadline for

disclosure of defense experts while at the same time filing summary judgment

by October 1st. The record here shows no substantial justification for plaintiff

putting off disclosure of her experts to July while the prejudice to the

defendants of having to prepare to meet the expert testimony under the current

case deadlines is overwhelming. Accordingly, the defendants now move to

preclude the testimony of all four of plaintiff’s experts.




two dates for each expert via e-mail correspondence. Shortly thereafter,
plaintiff’s counsel, Mary-Kate Smith, replied to everyone on the e-mail sent by
the assistant that there were “conflicts” and a “specific” date would be provided
for each expert’s deposition. (E-mail Chain, dated July 1, 2019 and July 2, 2019,
attached as Exhibit C.)



                                          6
      Case 3:18-cv-00683-VLB Document 121-1 Filed 07/11/19 Page 7 of 13




II.    LAW AND ARGUMENT

       A.    LEGAL STANDARD

       Fed.R.Civ.P. 26(a)(2) governs the disclosure of expert testimony and

provides, with regard to expert witnesses, that “a party shall disclose to other

parties the identity of any person who may be used at trial . . . .” Further,

             Unless otherwise stipulated or ordered by the court,
             this disclosure must be accompanied by a written
             report—prepared and signed by the witness—if the
             witness is one retained or specifically employed to
             provide expert testimony in the case or one whose
             duties as the party’s employee regularly involve giving
             expert testimony.

Fed.R.Civ.P. 26(a)(2)(B).

       Rule 37(c)(1) “provides that a party who, without substantial justification,

fails to disclose information required by Rule 26 shall not be permitted to use as

evidence at trial the information not disclosed.” Arnold v. Krause, Inc., 232

F.R.D. 58, 67 (W.D.N.Y.2004) (quoting McNerney v. Archer Daniels Midland

Company, 164 F.R.D. 584, 587 (W.D.N.Y.1995)).

       Rule 37(c)(1) is not satisfied where expert reports first are produced on or

shortly before the date set for completion of discovery. See Semi-Tech

Litigation LLC v. Bankers Trust Co., 219 F.R.D. 324, 325 (S.D. New York 2004)

(holding that it is a plaintiff’s duty to produce expert reports sufficiently early to




                                          7
     Case 3:18-cv-00683-VLB Document 121-1 Filed 07/11/19 Page 8 of 13




permit compliance with the court’s discovery completion date) (emphasis

added).

      B.     THE PLAINTIFF’S EXPERT WITNESSES SHOULD BE PRECLUDED FROM
             TESTIFYING AT TRIAL AS SHE HAS FAILED TO MAKE TIMELY DISCLOSURE

      When a tardy expert witness report is offered, preclusion of the proposed

expert's report and testimony is a proper sanction. Arnold, 232 F.R.D. at 67

(citing Trilogy Communications, Inc. v. Times Fiber Communications, Inc., 109

F.3d 739, 744-45 (Fed.Cir.1997)). Nevertheless, it is within the district judge's

discretion whether to order such evidence be precluded as such preclusion is

not required. Lory v. General Electric Company, 179 F.R.D. 86, 89

(N.D.N.Y.1998).

      The decision whether to allow a late expert report lies within the Court's

discretion, and involves the consideration of four factors: “(1) the party's

explanation for the failure to comply with the discovery order; (2) the importance

of the testimony of the precluded witness; (3) the prejudice suffered by the

opposing party as a result of having to prepare to meet the new testimony; and

(4) the possibility of a continuance.” Softel, Inc. v. Dragon Med. & Scientific

Commc'ns, Inc., 118 F.3d 955, 961 (2d Cir.1997), cert. denied, 523 U.S. 1020

(1998); accord Design Strategy, Inc. v. Davis, 469 F.3d 284, 295-96 (2d Cir.2006);

Patterson v. Balsamico, 440 F.3d 104, 117 (2d Cir.2006).




                                         8
     Case 3:18-cv-00683-VLB Document 121-1 Filed 07/11/19 Page 9 of 13




      Applying the above factors to the instant matter, preclusion of plaintiff’s

experts is warranted.

      Despite plaintiff’s disclosure of her experts within the Amended

Scheduling Order deadline set by the Court, on May 6, 2019 [Doc. 105], the

defendants remain prejudiced in meeting the Court’s deadline for deposing

plaintiff’s experts by September 2, 2019, disclosure of defense experts by

October 1, 2019, and filing summary judgment by October 1, 2019.

      The identities of each of plaintiff’s experts and subject matter of testimony

was unknown to opposing counsel prior to plaintiff’s recent disclosures despite

repeated requests by undersigned counsel for disclosure of same. Defendants’

undersigned counsel is now left with less than two months to depose four (4)

experts and (1) one month thereafter to disclose any defense experts, while at

the same time completing and filing defendants’ motion for summary judgment.

      Because defendants’ undersigned counsel had no notice prior to July 1st

that plaintiff would be disclosing police liability experts and what the subject

matter of such expert testimony would be, no defense liability experts have been

retained. Even if counsel is able to identify and retain counter-experts in the

short time frame she now has to do so, the experts will not be in a position to

review the depositions of plaintiff’s experts as part of their analysis and render

an opinion by the deadline for disclosure, set by the Court, of October 1, 2019.



                                         9
      Case 3:18-cv-00683-VLB Document 121-1 Filed 07/11/19 Page 10 of 13




Moreover, defense counsel will not have the benefit of consulting with defense

experts prior to deposing plaintiff’s experts as there is not sufficient time to do

so.

       Further, three of plaintiff’s experts are located out-of-state, in Texas,

California and Florida, and, thus, deposing each of these experts will require

significant additional time to travel to and from the deposition location. In this

regard, due to the locations of the experts, counsel may have to spend at least

one day traveling to the deposition location, another day taking the deposition,

and another day traveling back to Connecticut—it may consume six days or

more of defense counsel’s time just to depose plaintiff’s experts.

       Plaintiff’s counsel has offered only one available date in August as to

each expert, making it difficult for defense counsel to coordinate the scheduling

of the depositions and completion of them in advance of the deadline of

September 2, 2019, further prejudicing the defendants.

       Plaintiff’s counsel, Lewis Chimes, misrepresented that plaintiff only had

one expert to disclose and that the expert was a damages expert to obtain

undersigned counsel’s consent to a modification of the original scheduling

order set by the Court. Despite inquiry as to the identities of any plaintiff’s

experts and the subject matter of testimony, as early as January 22, 2019 at the

continued deposition of Adam Gompper and via e-mail in March of 2019,



                                          10
    Case 3:18-cv-00683-VLB Document 121-1 Filed 07/11/19 Page 11 of 13




plaintiff’s counsel did not make any disclosure until forced to by the Court’s

Order issued on June 27, 2019, while offering no explanation for the late

disclosure. Based upon the manner and timing of plaintiff’s expert disclosure, it

appears that there was no legitimate reason for the delay and that it was the

product of bad faith in order to gain a strategic advantage over the defendants.

      The fact that plaintiff’s counsel obtained a modification of the Scheduling

Order, setting forth the deadline for disclosure of experts to July 1, 2019, does

not impact this Court’s analysis in that plaintiff’s counsel misrepresented the

number of expert witnesses to be disclosed to obtain consent to the

modification. Defendants’ counsel would not have consented to the

modification and the proposed new deadlines set forth therein had plaintiff’s

counsel properly disclosed that he intended to disclose four experts. Further,

plaintiff has the burden, as set forth above, to disclose experts sufficiently early

so that all parties can meet the Court’s case deadlines. Plaintiff’s counsel was

undoubtedly aware of the number and location of plaintiff’s experts and that

waiting until July 1st to make the disclosure under the circumstances would

make it impossible for defendants to meet all of the remaining case deadlines

(deadlines proposed by plaintiff’s counsel) set forth by the Court.

      Although the testimony of the plaintiff’s expert witnesses may be

important it is not essential. Lastly, with respect to the final factor, although the



                                         11
       Case 3:18-cv-00683-VLB Document 121-1 Filed 07/11/19 Page 12 of 13




need for a trial continuance due to the late disclosure is unlikely, there is the

risk of further delay of the case with respect to remaining case deadlines and,

therefore, prejudice to all defendants.

        As such, the sanction of preclusion of the plaintiff’s experts is warranted

under the circumstances. See Semi-Tech, supra, 219 F.R.D. 325. In sum, the

defendants are prejudiced in that they will not have the benefit of consulting

with defense experts prior to deposing plaintiffs’ experts and there is simply

insufficient time to now depose plaintiff’s expert witnesses, identify and retain

defense experts, have plaintiff’s experts’ deposition testimony reviewed by the

defendants’ own expert witnesses, and disclose defense experts on or before

October 1, 2019, while at the same time meeting the October 1st deadline for

filing a summary judgment motion.

III.    CONCLUSION

        For all of the foregoing reasons, the defendants’ Motion to Preclude

should be granted and plaintiff be precluded from offering any expert testimony

in this case.




                                          12
    Case 3:18-cv-00683-VLB Document 121-1 Filed 07/11/19 Page 13 of 13




                                          DEFENDANTS,
                                          TOWN OF CANTON, JOHN
                                          COLANGELO AND ADAM GOMPPER


                                          By /s/ Kristan M. Maccini
                                            Kristan M. Maccini
                                            ct25121
                                            Howd & Ludorf, LLC
                                            65 Wethersfield Avenue
                                            Hartford, CT 06114-1190
                                            (860) 249-1361
                                            (860) 249-7665 fax
                                            kmaccini@hl-law.com

                                  CERTIFICATION

      This is to certify that on JULY 11, 2019, a copy of the foregoing
MEMORANDUM OF LAW IN SUPPORT OF MOTION TO PRECLUDE PLAINTIFF’S
EXPERTS was filed electronically and served by mail on anyone unable to
accept electronic filing. Notice of this filing will be sent by e-mail to all parties
by operation of the Court’s electronic filing system or by mail to anyone unable
to accept electronic filing as indicated on the Notice of Electronic Filing. Parties
may access this filing through the Court’s CM/ECF System.

Lewis H. Chimes, Esq.                      David A. Moraghan, Esq.
Mary-Kate Smith, Esq.                      Smith, Keefe, Moraghan
Law Office of Lewis Chimes, LLC            & Waterfall, LLC
45 Franklin Street                         32 City Hall Avenue, # C
Stamford, CT 06901                         Torrington, CT 06790

Elizabeth K. Acee, Esq.
Elizabeth Smith, Esq.
LeClair Ryan, PLLC
545 Long Wharf Drive, 9th Floor
New Haven, CT 06511

                                          /s/ Kristan M. Maccini
                                          Kristan M. Maccini



                                         13
